         Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 1 of 11



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
                                                               :
H. CRISTINA CHEN-OSTER; SHANNA                                 :
ORLICH; ALLISON GAMBA; and MARY DE                             :
LUIS,                                                          :
                                                               :
                                             Plaintiffs,       :   10 Civ. 6950 (AT) (RWL)
                                                               :
                           v.                                  :
                                                               :
GOLDMAN SACHS & CO. and THE
                                                               :
GOLDMAN SACHS GROUP, INC.,
                                                               :
                                             Defendants. :
---------------------------------------------------------------x


                            DECLARATION OF ROBERT J. GIUFFRA, JR.

                    I, Robert J. Giuffra, Jr., pursuant to 28 U.S.C. § 1746, hereby declare under

  penalty of perjury as follows:

           1.       I am a partner of Sullivan & Cromwell LLP, attorneys for Defendants in this

  action and a member of the Bar of the State of New York. I make this Declaration to place

  before this Court certain documents and information referenced in Defendants’ Memorandum of

  Law in Opposition to Plaintiffs’ Motion for Relief Under Federal Rule of Civil Procedure 23 (the

  “Opposition”).

           2.       Attached hereto as Appendix A is a list of 15 agreements that were executed after

  the Court’s March 30, 2018 order granting in part Plaintiffs’ motion for class certification (ECF

  No. 578) and that are the subject of Defendants’ Motion to Stay the Claims of Certain Class

  Members, to Exclude Them from the Class, and to Compel Them to Arbitration (“Defendants’

  Motion to Compel Arbitration”). This list was compiled from information in Appendices A and

  C to my Declaration, dated April 12, 2019, submitted in support of Defendants’ Motion to

                                                           1
     Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 2 of 11



Compel Arbitration (ECF No. 716) and Exhibit 1 to the Declaration of Eric Dias, dated June 10,

2019, submitted in support of the Opposition.

       3.     Attached hereto as Appendix B is a summary of information related to 2,174 class

members who were or are employed by Goldman Sachs after the original Complaint was filed on

September 15, 2010 and who have received document hold notices referencing this action. This

information was compiled from voluminous employment-related data previously made available

to Plaintiffs related to employment status at Goldman Sachs after the filing of the original

Complaint on September 15, 2010, such as termination, promotion or transfer dates, and from

Exhibit 1 to the Declaration of Michael Becker, dated June 6, 2019 submitted in support of the

Opposition.

       4.     Attached hereto are true and correct copies of the following documents:

                                                                                        Exhibit 1



                                                                                        Exhibit 2



                                                                                        Exhibit 3



                                                                                        Exhibit 4



                                                                                        Exhibit 5



                                                                                        Exhibit 6



                                                                                        Exhibit 7


                                                2
     Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 3 of 11




                                                                               Exhibit 8



                                                                               Exhibit 9



                                                                              Exhibit 10



                                                                              Exhibit 11



                                                                              Exhibit 12



                                                                              Exhibit 13



                                                                              Exhibit 14



                                                                              Exhibit 15




February 5, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody and   Exhibit 16
Adam T. Klein regarding
February 5, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody and   Exhibit 17
Adam T. Klein regarding
February 5, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody and   Exhibit 18
Adam T. Klein regarding
February 5, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody and   Exhibit 19
Adam T. Klein regarding
February 5, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody and   Exhibit 20
Adam T. Klein regarding


                                              3
     Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 4 of 11



February 5, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody and   Exhibit 21
Adam T. Klein regarding
February 19, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody      Exhibit 22
and Adam T. Klein regarding Correspondence With Individual Counsel
March 29, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody and     Exhibit 23
Adam T. Klein
Notice Distributed to Class Members on November 30, 2018                      Exhibit 24

Amended Initial Disclosures of Defendants Goldman Sachs & Co. LLC and         Exhibit 25
The Goldman Sachs Group, Inc., dated April 9, 2019
April 9, 2019 Letter from Joshua S. Levy to Kelly M. Dermody and Adam T.      Exhibit 26
Klein enclosing Document Production in Connection with Defendants’
Amended Initial Disclosures
David Lat, Goldman Sachs Accused of Sex Discrimination, Above the Law         Exhibit 27
(Sept. 15, 2010)
Bob Van Voris, Christine Harper, Goldman Sachs Sued Over Alleged Gender       Exhibit 28
Discrimination, Bloomberg (Sept. 15, 2010)
Courtney Comstock, Meet The Woman Suing Goldman Sachs for Sexual              Exhibit 29
Discrimination, Business Insider (Sept. 15, 2010)
Courtney Comstock, Shanna Orlich, The Other Woman Suing Goldman               Exhibit 30
Sachs For Gender Discrimination, Business Insider (Sept. 15, 2010)
Courtney Comstock, The Craziest 15 Ways Women Say They Were Harassed          Exhibit 31
at Goldman Sachs, Business Insider (Sept. 15, 2010)
David Benoit, Goldman Sachs Sued for Discrimination Against Women, Dow        Exhibit 32
Jones News Service (Sept. 15, 2010)
Ben Yakas, Women Sue Goldman Sachs for Male "Corporate Culture",              Exhibit 33
Gothamist (Sept. 15, 2010)
Goldman Sachs Faces Accusations of Sexism from Female Employees, NBC          Exhibit 34
New York (Sept. 15, 2010)
Suit filed: NYC Investment Firm Goldman Sachs hit with discrimination         Exhibit 35
lawsuit, New York Daily News (Sept. 10, 2015)
Plaintiffs' Counsel Announces Female Employees Sue Goldman Sachs for Sex      Exhibit 36
Discrimination, N.Y. Business Wire (Sept. 15, 2010)
Chris Rovzar, Goldman on Sexual-Harrassment Suit: People Are Critical to      Exhibit 37
Our Business, N.Y. Magazine (Sept. 15, 2010)


                                              4
     Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 5 of 11



Dan Mangan, Boys Club Bashed, N.Y. Post (Sept. 15, 2010)                      Exhibit 38

Peter Lattman, Women Sue Goldman, Claiming Pay and Jobs Bias, N.Y.            Exhibit 39
Times (Sept. 15, 2010)
Goldman Sachs Sued for Alleged Gender Discrimination: Reports, RTT            Exhibit 40
News (Sept. 15, 2010)
Andrew Clark, Goldman Sachs hit by lurid allegations of sex discrimination,   Exhibit 41
The Guardian (Sept. 15, 2010)
Marcy Gordon, 3 female ex-employees allege bias at Goldman Sachs, The         Exhibit 42
Seattle Press (Sept. 15, 2010)
Dan Freed, Goldman Hit by Discrimination Suit, The Street (Sept. 15, 2010)    Exhibit 43
Heather Horn, Three Women Sue Goldman Sachs for Gender Discrimination,        Exhibit 44
The Wire (Sept. 15, 2010)
Elizabeth Amon, Goldman Sachs, Lehman, CBIC, Toyota in Court News             Exhibit 45
(Update 1), Bloomberg Law (Sept. 16, 2010)
Richard Blackden, Goldman faces 'press-ups on the trading floor' sex          Exhibit 46
discrimination lawsuit, Daily Telegraph (Sept. 16, 2010)
Mark Blunden, Women accuse bank giant Goldman Sachs of 'golf and escorts      Exhibit 47
culture', Evening Standard (Sept. 16, 2010)
Hamilton Nolan, Goldman Sachs Lawsuit: Stripper Parties, Racist Emails,       Exhibit 48
and More!, Gawker (Sept. 16, 2010)
Dan Mangan, Boys Club Bashed, The N.Y. Post (Sept. 16, 2010)                  Exhibit 49
Peter Lattman, 3 Women Claim Bias at Goldman, N.Y. Times (Sept. 16,           Exhibit 50
2010)
Stephen Foley, Lawsuit challenges sexism at Goldman, N.Z. Herald (Sept. 16,   Exhibit 51
2010)
Goldman Sachs Faces Gender Bias Lawsuit, Star Ledger (Sept. 16, 2010)         Exhibit 52
David Benoit, Three Women Sue Goldman, Alleging Bias, Wall Street Journal     Exhibit 53
(Sept. 16, 2010)
Daniel Bates, Women employees at 'boys club Goldman Sachs were taken to       Exhibit 54
strip clubs and banned from golf trips', Daily Mail (Sept. 17, 2010)
Ban Yakas, Goldman Sachs Gives Massive Donation as Lawsuit Looms,             Exhibit 55
Gothamist (Sept. 17, 2010)



                                              5
     Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 6 of 11



Female workers sue banking firm Goldman Sachs over sex discrimination,          Exhibit 56
Sify News (Sept. 18, 2010)
Phillip Sherwell, Goldman Sachs sex discrimination case: court papers           Exhibit 57
reveal inside story, The Sunday Telegraph (Sept. 19, 2010)
Courtney Comstock, The Craziest 15 Ways Women Say They Were Harassed            Exhibit 58
at Goldman Sachs, Business Insider (Mar. 29, 2011)
Moira Herbst, Goldman Sachs fights bias lawsuit, cites Wal-Mart, Thompson       Exhibit 59
Reuters (July 22, 2011)
Louis M. Solomon, Court Adheres to Earlier Ruling That Arbitration Clause       Exhibit 60
is Unenforceable Because It Interefered With Federal Right, Despite Supreme
Court Ruling In Conception, Mondaq (Aug. 31, 2011)
W. Lawrence Westcott II, Commentary: Reducing e-discovery burden -              Exhibit 61
easier said than done, Legal News (Nov. 1, 2012)
Rebecca Bjork, Gerald L. Maatman, Jr., Stakes Are High In Chen-Oster Oral       Exhibit 62
Argument Before the Second Circuit, Seyfarth Shaw LLP Workplace Class
Action Blog (Nov. 7, 2012)
Nate Raymond, Goldman wins ruling to arbitrate discrimination claim,            Exhibit 63
Chicago Tribune (Mar. 21, 2013)
Michael L. Stevens, Second Circuit Compels Individual Arbitration in            Exhibit 64
Goldman Sachs Class Action Sex Bias Suit, Legal Monitor Worldwide (Mar.
26, 2013)
Susan Antilla, After Boom-Boom Room, Fresh Tactics to Fight Bias, N.Y.          Exhibit 65
Times (Apr. 3, 2013)
Anna Fisher, Should Performance Reviews be Crowdsourced?, Fortune (Oct.         Exhibit 66
8, 2013)
Mary Romano, Karen Gullo, Goldman Must Turn Over Female Employee                Exhibit 67
Complaints in Suit, Bloomberg Law (Oct. 15, 2013)
Katherine Dela Cruz, Goldman Sachs must disclose complaints from all            Exhibit 68
female workers in certain divisions, S&P Global Market Intelligence (Oct. 16,
2013)
Marjorie Johnson, Goldman Sachs ordered to turn over internal complaints        Exhibit 69
conveivably related to gender bias, Wolters Kluwer (Oct. 17, 2013)
Matthew Zeitlin, Women Claim Goldman Sachs Was "Boys' Club" In Pay              Exhibit 70
Discrimination Suit, Buzzfeed News (July 1, 2014)
Howard Koplowitz, Goldman Sachs Hostile To Women Claim Former                   Exhibit 71


                                               6
      Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 7 of 11



Employees In Lawsuit, International Business Times (July 1, 2014)
Bob Van Voris, Max Abelson, Goldman Sachs 'Boy's Club' Accused of                Exhibit 72
Mocking Women, Bloomberg (July 2, 2014)
Harry Bruinius, Women Call Goldman Sachs Hostile Workplace, Seek to              Exhibit 73
Expand Bias Suit, The Christian Science Monitor (July 2, 2014)
Jesse Solomon, Suit alleges 'boy's club' culture at Goldman, CNN Money           Exhibit 74
(July 2, 2014)
Bryan Keogh, Women at Goldman Sachs are either sexualized or ignored by          Exhibit 75
binge-drinking 'boys club', claim two former employees as they launch class
action lawsuit, Daily Mail (July 2, 2014)
Ben Yakas, Ex-Employees Suing Goldman Sachs On Behalf of All Women,              Exhibit 76
Gothamist (July 2, 2014)
Goldman 'boys club' accused of mocking women as 'bimbos', the Irish Times        Exhibit 77
(July 2, 2014)
Daniel Beekman, Goldman Sachs is a 'boys club' that undermines women, ex-        Exhibit 78
employee says, New York Daily News (July 2, 2014)
Kevin Roose, Is Goldman Sachs a Boys Club This Lawsuit Claims It Is, N.Y.        Exhibit 79
Magazine (July 2, 2014)
Susan Antilla, Goldman Women Say They Make Less Then Men Who                     Exhibit 80
Frequent Strip Clubs, Call them 'Bimbos', The Street (July 2, 2014)
Justin Lane, Goldman Sachs accused of "boys club" bias, USA Today (July 2,       Exhibit 81
2014)
Gail Sullivan, Goldman Sachs, Tinder slapped with sex discrimination             Exhibit 82
lawsuits, The Washington Post (July 2, 2014)
David Gardner, Former female Goldman Sachs executives sue 'boys' club'           Exhibit 83
company for sex bias, Evening Standard (July 3, 2014)
Daniel Beekman, 'More bias' sacks Sachs, New York Daily News (July 3,            Exhibit 84
2014)
Pay play in binge lawsuit, The N.Y. Post (July 3, 2014)                          Exhibit 85
Jessica Grose, Are Wall Street Banks Still Dumb Enough to Hold Meetings in       Exhibit 86
Strip Clubs?, Slate (July 3, 2014)
Patrick Hosking, Bank urged female staff to 'take clients to strip clubs', The   Exhibit 87
Times (London) (July 3, 2014)



                                                 7
      Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 8 of 11



Patrick Hosking, Goldman Sachs treated females like 'bimbos', The Times        Exhibit 88
(London) (July 3, 2014)
Mark McSherry, Legal stakes raised against the Goldman Sachs 'boys club',      Exhibit 89
The Independent (July 4, 2014)
Joanna Weiner, Do the White House and Goldman Sachs' gender pay gaps           Exhibit 90
reflect discrimination?, Washington Post (July 7, 2014)
Susan Antilla, Goldman Sachs Doesn't Want to Be a Misogynist 'Vampire          Exhibit 91
Squid', The Street (July 18, 2014)
Bob Van Voris, Goldman Sachs Denies Ex-Employee Claims of Sex Bias,            Exhibit 92
Bloomberg Law (July 28, 2014)
Bob Van Voris, Goldman Sachs Denies Ex-Employee Claims of Sex Bias,            Exhibit 93
Bloomberg (July 28, 2014)
Katherine Dela Cruz, Goldman Sachs asks judge to reject proposed class         Exhibit 94
certification of gender discrimination suit, S&P Global Market Intelligence
(July 29, 2014)
Goldman Sachs denied any workplace sex bias, The Economic Times (July          Exhibit 95
31, 2014)
Susan Antilla, Can Goldman Sachs' Women Make the Cut in 'Extreme Jobs'?,       Exhibit 96
The Street (Aug. 18, 2014)
Bob Van Voris, Goldman Sachs Boys Club Faulted as Women Pursue                 Exhibit 97
Lawsuit, Bloomberg Law (Oct. 22, 2014)
Bess Levin, Goldman Sachs: Sex Discrimination Practices At The Bank Are        Exhibit 98
A Lot More Nuanced Than Ex-Employees Are Making Them Out To Be, Deal
Breaker (Oct. 22, 2014)
"Chen-Oster v. GS" - Will This Be The "Dukes v. Wal-Mart" Which Does Get       Exhibit 99
Certified As Class Action Lawsuit?, Law And More (Oct. 23, 2014)
Ellen Rosen, NBC, Interns Settle; Goldman Bias Suit: Business of Law,         Exhibit 100
Bloomberg (Oct. 24, 2014)
Kevin Dugan, Goldman Sach's differentiating stats dominate sex suit, The      Exhibit 101
N.Y. Post (Oct. 24, 2014)
Bob Van Voris, Goldman Judge Advises against Group Discrimination Suit        Exhibit 102
(1), Bloomberg (Mar. 10, 2015)
Bob Van Voris, Goldman Takes Key Step to Toss Group Discrimination Suit,      Exhibit 103
Bloomberg (Mar. 10, 2015)



                                               8
      Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 9 of 11



Brandi O. Brown, Magistrate reluctantly recommends denying class cert in        Exhibit 104
Goldman Sachs sex discrimination case, Wolters Kluwer (Mar. 17, 2015)
Mark Batten, Charles J. Stiegler, Magistrate Recommends Denail of Class         Exhibit 105
Certication in Goldman Sachs Gender Discrimination Suit, Mondaq (Mar.
23, 2015)
Kevin Dugan, Judge cautions Goldman Sachs lawyer during lawsuit hearing,        Exhibit 106
The N.Y. Post (July 22, 2015)
Emily Jane Fox, Goldman Sachs Promotes Record Number of Women, and              Exhibit 107
it's Still Just 25 Percent, Vanity Fair (Nov. 13, 2015)
Sheelah Kolhatkar, Wall Street Women: Harrassed and Power-Hungry, The           Exhibit 108
New Yorker (July 22, 2016)
Katherine Dela Cruz, Judge throws out Goldman Sach's dismissal bid in           Exhibit 109
gender discrimination case, S&P Global Market Intelligence (April 12, 2017)
US judge rejects Goldman Sachs' bid to narrow gender bias lawsuit, CNBC         Exhibit 110
(April 13, 2017)
Jonathan Stempel, U.S. judge rejects Goldman Sachs' bid to narrow gender        Exhibit 111
bias lawsuit, Yerepouni Daily News (April 13, 2017)
Mrinalini Krishna, Women vs Goldman Sachs in Gender Bias Lawsuit,               Exhibit 112
Investopedia (April 14, 2017)
Lorene D. Park, J.D., Goldman Sachs may have to reinstate plaintiffs, even if   Exhibit 113
they resigned or division was eliminated, Wolters Kluwer (April 17, 2017)
Alison Frankel, Goldman Sachs asks for appellate help in sex discrimination     Exhibit 114
class action, Thompson Reuters (June 27, 2017)
William D. Cohan, Women Say a Rigged System Allows Wall Street to Hide          Exhibit 115
its Sexual-Harassment Problem, The New Yorker (Jan. 7, 2018)
Dane Levine, How the courts help companies keep sexual misconduct under         Exhibit 116
cover, Thompson Reuters (Jan. 10, 2018)
Jonathan Stempel, U.S. judge certifies Goldman Sachs gender bias class          Exhibit 117
action, Thompson Reuters (Mar. 30, 2018)
Jonathan Stempel, U.S. judge certifies Goldman Sachs gender bias class          Exhibit 118
action, Channel NewsAsia (Mar. 31, 2018)
Ben McLannahan, Goldman faces class action over female pay                      Exhibit 119
discrimination, The Financial Times (April 2, 2018)
Jonathan Stempel, Judge Certifies Class Action Accusing Goldman Sachs of        Exhibit 120


                                                9
     Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 10 of 11



Gender Discrimination, Insurance Journal (April 2, 2018)
Joy P. Waltemath, J.D., Gender bias class action against Goldman Sachs gets    Exhibit 121
green light, Wolters Kluwer (April 4, 2018)
Cheryl D. Orr, A New York Federal Court Takes a Novel Approach to              Exhibit 122
Discretionary Employment Decisions In Partially Certifying a Financial
Industry Gender Discrimination Class Action, The National Law Review
(April 6, 2018)
René E. Thorne, Class Certification Granted in Goldman Sachs Gender            Exhibit 123
Discrimination Litigation, The National Law Review (April 6, 2018)
Dune Lawrence, To Sue Goldman Sachs, You Have to Be Willing to Hang            Exhibit 124
On–For a Long, Long Time, Bloomberg (May 3, 2018)
Dune Lawrence, Wall Street's Big Gender Lawsuit Is 13 Years in the Making,     Exhibit 125
Bloomberg (May 3, 2018)
Tanaya Macheel, Gender discrimination class action at Goldman, and its         Exhibit 126
bitcoin trading foray, American Banker (May 4, 2018)
Andrew Ross Sorkin, Warren Buffett Really Likes Apple's Shares: DealBook       Exhibit 127
Briefing, N.Y. Times (May 4, 2018)
Lisa Milam-Perez, J.D., Top labor and employment developments in April         Exhibit 128
2018, Wolters Kluwer (May 6, 2018)
Whitney Tilson: Sunrise At LaGuardia; What To Do If You Want To Sue            Exhibit 129
Goldman Sachs, Value Walk (Aug. 7, 2018)
Jack Newsham, 2nd Circ. Judge Casts Doubt On Goldman Appeal In Bias            Exhibit 130
Suit, Law360 (Aug. 28, 2018)
Dune Lawrence, Goldman's Gender Bias Fight Moves Closer to Trial After         Exhibit 131
13 Years, Bloomberg (Sept. 5, 2018)
Jack Newsham, 2nd Circ. Denies Goldman Appeal of Sex Bias Cert.                Exhibit 132
Decision, Law360 (Sept. 5, 2018)
Anthony Noto, Gender-bias case against Goldman Sachs moves closer to           Exhibit 133
trial 13 years later, New York Business Journal (Sept. 5, 2018)
Appeal rejected in Goldman bias case; factories grew at faster pace in Aug.,   Exhibit 134
Washington Post (Sept. 5, 2018)
Erin McCarthy Holliday, Federal appeals court allows Goldman Sachs             Exhibit 135
gender discrimination case to move forward, Jurist (Sept. 6, 2018)
9th Circuit Court of Appeals Accepts Plaintiff's Request for Discretionary     Exhibit 136
Appeal Regarding Class Certification in Microsoft Gender Discrimination

                                               10
     Case 1:10-cv-06950-AT-RWL Document 759 Filed 06/11/19 Page 11 of 11



Lawsuit, SF Business Wire (September 21, 2018)
Ludmila Leiva, Why Many of Fortune's "Best Companies to Work For"                Exhibit 137
Actually Aren't, Refinery 29 (Oct. 16, 2018)
Anthony Noto, Goldman Sachs says women in bias lawsuit had arbitration           Exhibit 138
deals, New York Business Journal (Oct. 18, 2018)
Kevin Dugan, Goldman Sachs lays off dozens of traders, N.Y. Post (Mar. 14,       Exhibit 139
2019)
Liz Hoffman, Goldman Sachs Implements Its Own 'Rooney Rule' in Diversity         Exhibit 140
Push, Dow Jones, (Mar. 19, 2019)


Dated: June 11, 2019
       New York, New York.



                                                    /s/ Robert J. Giuffra, Jr.
                                                        Robert J. Giuffra, Jr.




                                             11
